department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc corp b05 tl-n-3930-00 uilc internal_revenue_service national_office field_service_advice memorandum for bettie n ricca associate district_counsel cc ser eem was from filiz a serbes branch chief cc corp b03 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-3930-00 target buyer seller agent and lender collateral agent other holders state x state y date date a b dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei issue tl-n-3930-00 is buyer entitled to include in its basis the amounts paid_by target to seller for seller’s target stock conclusion the buyer’s basis in the target stock initially will equal the amount_paid to seller by buyer and by target as buyer’s designee for the stock of target sec_1012 buyer’s basis then will be reduced by the amount of the deemed_distribution from target to buyer less the amount treated as a dividend under sec_316 sec_301 facts seller is an independent agency of state x target is a state x corporation that operates as a real_estate_investment_trust target has a shares of issued and outstanding common_stock all of which are owned by seller target also has b shares of issued and outstanding preferred_stock all of which are owned by other holders buyer is a state y limited_partnership on date buyer and seller entered into a stock purchase agreement pursuant to which buyer would purchase all of the outstanding shares of target common_stock from seller no later than date the terms of the stock purchase agreement specify that seller would sell all of its shares of common_stock in target to buyer or its designee s free and clear of any encumbrances the aggregate consideration for the target common_stock subject_to certain adjustments was to consist of i dollar_figured in cash and ii a promissory note in an aggregate principal_amount of dollar_figuree upon execution and delivery of the stock purchase agreement buyer agreed to deliver to seller an irrevocable letter_of_credit in the amount of dollar_figuref at the closing of the transaction seller would return the letter_of_credit to buyer for cancellation and buyer would deposit dollar_figureg with a mutually-agreed-upon escrow agent pending payment of the remaining consideration after adjustment on date an amendment was entered into by the parties which specifies that a fter the closing the purchaser may assign to any third party or parties any and all of its rights but not its obligations contained in this agreement and the other agreements relating to this agreement or to the acquisition of the common_stock including without limitation the post-closing escrow agreement in addition on date the board_of directors of target held a special meeting in which it decided that it was advisable or appropriate to cause target to purchase the designated shares for an aggregate purchase_price of dollar_figured plus e tl-n-3930-00 less adjustment sec_1 on the terms specified in the stock purchase agreement the board further resolved to authorize and empower target to borrow up to dollar_figurec which amount shall be used to among other things purchase the designated shares as buyer’s designee under the stock purchase agreement further the board authorized the granting of a lien on substantially_all of the assets of target as collateral security for the loan accordingly on date target entered into a loan agreement with lender for an amount up to dollar_figurec which included the amount to be paid_by target at closing to redeem its common_stock the loan agreement specifically indicates that the proceeds of the loan were to be used to make payments to seller as consideration for target’s common_stock on the closing date in connection with the acquisition by buyer and its affiliates of the remainder of target’s common_stock under the stock purchase agreement the loan agreement provides that as one of the conditions precedent to the loan the collateral agent shall have received the executed and effective interest guaranty and pledge in which buyer pledges to the collateral agent acting on behalf of the lender all outstanding common_stock of target and enters into a guaranty of the timely payment in full of all interest owed by target to lender thus on date the following transactions occurred target received the approximately dollar_figurec in loan proceeds from lender target transferred that amount to seller in exchange for a certain designated amount of seller’s target stock buyer paid the remaining portion of cash to seller for seller’s remaining target common_stock and seller ceased to be a shareholder of target you state that on its federal_income_tax return for the taxable_year in which these transactions occurred target treated the payment of the loan proceeds to seller as a distribution in redemption of seller’s target stock to which sec_302 of the internal_revenue_code applies target reduced its earnings_and_profits e_p by the part of the amount so distributed chargeable to e_p and treated that part as a dividend for purposes of computing the dividends_paid deduction law and analysis district_counsel seeks guidance on whether a shareholder in receipt of a constructive distribution may include in its stock basis the amount of the shareholder obligation satisfied by the corporation for analytical purposes herein we will ignore subsequent adjustments that were made to the initial purchase_price of dollar_figured plus dollar_figuree designated in the stock purchase agreement tl-n-3930-00 however it is unclear under the facts presented whether buyer is in receipt of a constructive distribution because it is unclear whether buyer was subject_to an unconditional obligation to purchase all of the shares indicated in the original stock purchase agreement at the time it caused the corporation to redeem part of seller’s shares if under state law buyer is subject_to an unconditional obligation to purchase all the shares and any designee of buyer would be merely acting as its agent in satisfying this unconditional obligation then we agree that the redemption could be viewed as a constructive distribution to buyer sec_1012 states that the basis_of_property shall be the cost of the property sec_301 provides that a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated as provided in sec_301 sec_301 provides that that portion of the distribution which is a dividend which sec_316 defines as any distribution made out of the corporation’s accumulated or current_earnings_and_profits shall be included in gross_income the remaining portion of the distribution that is not a dividend shall be applied against and reduce the adjusted_basis of the stock any amount which is not a dividend and which exceeds the adjusted_basis of the stock shall be treated as gain from the sale_or_exchange of property we assume for purposes of this discussion that i there existed at the time of the transfer of the loan proceeds by target to seller in exchange for part of seller’s shares an unconditional obligation on the part of buyer to purchase those shares and ii under state law the ability to designate a substitute buyer does not render the terms conditional in this case buyer contracted to purchase the target stock of seller for an aggregate consideration of dollar_figured in cash plus a promissory note in the amount of dollar_figuree thus buyer’s initial basis would be that amount dollar_figured plus dollar_figuree however buyer designated target to satisfy a portion of its unconditional obligation to purchase seller’s stock and pledged all of its target stock as security for the loan of dollar_figurec to target thus target’s borrowing and payment of dollar_figurec to seller on buyer’s behalf constitutes a constructive distribution to buyer under sec_301 that portion of the dollar_figurec paid_by target to seller that is made out of target’s accumulated or current e_p constitutes a dividend to buyer and shall be included in buyer’s gross_income for the taxable_year in which the stock purchase was made you have indicated that although target had no accumulated e_p it had approximately dollar_figureh in undistributed current e_p for the taxable_year at issue tl-n-3930-00 after determination of the portion of the distribution that constitutes a dividend in this case dollar_figureh the remaining portion of the distribution will reduce buyer’s initial adjusted_basis in the target stock under sec_302 accordingly buyer’s basis in the stock of target is equal to the purchase_price dollar_figured plus dollar_figuree reduced by the amount treated under sec_301 as a reduction in the adjusted stock basis dollar_figurec less dollar_figureh which is the amount treated as a dividend case development hazards and other considerations we are not expressing an opinion regarding the validity of the constructive_dividend characterization the facts we received with the request for field_service_advice are not sufficiently developed for us to concur with the field’s characterization the following discussion is an analysis of the hazards associated with the dividend characterization and a possible alternative analysis in order for the dividend characterization to be supported it must be clear that buyer had an unconditional obligation to purchase seller’s stock of target and that target’s redemption of part of seller’s target stock actually is the same as if the money had been paid to the taxpayer and transmitted by him to the creditor and so if a corporation instead of paying a dividend to a stockholder pays a debt for him out of its surplus it is the same for tax purposes as if the corporation pays a dividend to a stockholder and the stockholder then utilizes it to pay his debt 164_f2d_462 4th cir in wall wall was one of two shareholders in a corporation and he agreed to purchase the other shareholder's shares for dollar_figure wall paid dollar_figure cash and agreed to pay dollar_figure annually for nine years and dollar_figure in the tenth year to cover the deferred payments he executed and delivered to the other shareholder promissory notes each for dollar_figure wall made the initial payment and the first payment under the first note and then reached an agreement with the corporation whereby the corporation agreed to pay the remaining notes as they matured wall in turn transferred to the corporation his equity in the stock and the corporation entered that stock on its books as treasury_stock the commissioner of internal revenue considered the corporation's payment of wall's debt as income for tax purposes and the district_court upheld the commissioner's determination the appellate court affirmed holding that the corporation's payment of appellant's debt was taxable because such a payment by a third party pursuant to an agreement between them was income to wall the court found that the controlling fact in this situation was that wall was under an obligation to pay the other shareholder dollar_figure in the tax_year at issue and that the corporation paid this indebtedness for wall out of its surplus the court held that tl-n-3930-00 the use by wall of the corporation to redeem out the other selling shareholder after execution of the sale was treated as a discharge of his personal purchase money obligation to the seller by the corporation and as a constructive_dividend to wall the redemption was viewed as equivalent to a payment by the corporation of a personal debt of the stockholder some guidance also might be found in revrul_69_608 1969_1_cb_42 which addresses the treatment of a redemption by a corporation of a retiring shareholder’s stock where the remaining shareholder of the corporation has entered into a contract to purchase such stock but as with wall the situations in the revenue_ruling address agreements between two existing shareholders of a corporation for one to acquire the stock of the other and the shifting by the remaining shareholder of that obligation to the corporation for satisfaction in the case at hand however buyer actually does not become a shareholder of target until date and it might be hard to argue under sec_301 that on date target’s redemption of part of seller’s shares is actually a distribution_of_property made by target to buyer with respect to buyer’s stock when buyer is not yet a shareholder or is becoming a shareholder as a result of the transaction in other words unlike the assumptions in analysis made above there may not have existed an unconditional obligation on the part of buyer to purchase those target shares at the time of the execution of the original contract on date or at the time of the transfer of the loan proceeds by target to seller on date in exchange for part of seller’s shares and or under state law the ability to designate a substitute buyer may have rendered conditional the terms of the contract executed on date in all practicalities the two analyses do not yield very different numerical outcomes in this case with respect to buyer’s ultimate basis in the target stock since target does not have any accumulated e_p and only dollar_figureh in current e_p under your dividend analysis buyer’s basis is dollar_figured plus dollar_figuree minus dollar_figurec less dollar_figureh under a redemption-sale analysis buyer’s basis is what it paid for the remaining stock after redemption or dollar_figurei which is dollar_figured plus dollar_figuree minus dollar_figurec please call paula hu-pitzer pincite-7550 if you have any further questions associate chief_counsel corporate by filiz a serbes chief branch
